HALL, Judge.
The appellant challenges his judgment and sentences following revocation of his community control.
We find no merit to the appellant’s argument that the trial court erred in revoking the appellant’s community control. However, we strike the provision in the trial court’s order which finds the appellant to be in violation of condition 2 of the terms of community control stating that the appellant is $120 in arrears in cost of supervision payments.
*981Since the trial court failed to make specific findings that the appellant had the ability to pay these costs, it erroneously relied on that ground to revoke the appellant’s community control. McPherson v. State, 530 So.2d 1095 (Fla. 1st DCA 1988).
Since the remaining grounds for revocation are valid and supported by the evidence, we affirm the trial court’s order revoking community control but remand for correction of the order.
Affirmed in part; reversed in part; remanded with directions.
DANAHY, A.C.J., and PATTERSON, J., concur.